Clement Gross or his Attourny plaint. conta Richard Collacot and Francis Johnson or either of them Defendt for witholding or not paying the Summe of one hundred & twenty pounds due by bond under their hands & Seales dated. 6th January. 1670. with damages. [ 571 ] . . . The Jury . . . found for the plaint. one hundred and twenty pounds money damage forfiture of the bond and costs of Court: At Request of the Defendt and consideration of the payments already made The Court chancered this Forfiture to thirteen pounds eight Shillings & four pence money & costs of Court.